Mr. Justice Dickey delivered the opinion of the Court: After a town assessor has once made an assessment of the personal property of a tax-payer, and entered the same upon his assessor’s books, he can not lawfully increase such assessment without notice to the tax-payer. (Cleghorn v. Postlewaite, 43 Ill. 428.) This is the law, whether such increase be attempted by raising the valuation of the property already listed, or by adding other property to the list and valuing that. The tax-payer here had no notice of this additional assessment, and it must be regarded as inoperative against him unless there be something in this case to take it out of this general rule. This proposition counsel for appellant . does not question; but he contends that “it was the duty of the town assessor to assess the tangible property of this corporation after' the appointment of a receiver, which the board of equalization would otherwise have assessed, and in exactly the same manner that such assessor would assess other personal property within his jurisdiction, ”—and by this proposition he concedes that his client “must stand or fall. ” Counsel for appellant concedes that in this case “the assessor did assess all the personal property in fact liable to assessment at the time he made the assessment upon the office furniture,” but he contends that “afterwards, by operation of law, other personal property not at such date within his jurisdiction, came within such jurisdiction,” and thus he was authorized by law to make the subsequent assessment. We can not sanction these views. By our statute the tangible personal property held or owned by this corporation on the 1st day of May, 1877, was required to be listed with the local assessor, to be valued and assessed by him. (See Rev. Stat. chap. 120, secs. 5, 6, 12, 24-29.) The real estate of the corporation situate in that town was also subject to assessment, as other real estate. The capital stock (embracing the intangible property) of such corporation was to be valued for taxation by the State Board of Equalization. (Sec. 3, clause 4.) To that end it was required that a sworn statement should be made to the local assessor of the amount of the capital stock of the company, to be returned by the local assessor to the county clerk, and to be by him transmitted to the Auditor, to be by him laid before the State board. (See chap. 120, secs. 32, 33.) And by section 6 the property of corporations whose assets, are in the hands of receivers is required to be listed by such receivers. Counsel for appellant seems to assume that by virtue of this section 6 the jurisdiction of the local assessor is, in such cases, enlarged, and that he is thereby clothed with power, in all cases where the assets of a corporation are in the hands of a receiver, so that he is not only to value and assess the tangible property, but also the capital stock of the corporation, in the same manner that the State board should do in other cases. We do not think this statute should be so construed. It does not appear that it was intended by the statute that there should be one mode of assessment for corporations in the hands of receivers, and another for corporations not in such custody.. The design of the statute plainly is, that the persons in custody shall furnish the information necessary to a proper assessment. So if the officers have the custody of the assets, the officers must list the property, and if a receiver has the custody, he must list the property; and this is the law whether the listing relates to the tangible personal property or to the capital stock. The listing of the tangible personal property is for the local assessor to value and assess, and the listing of the capital stock with the local assessor is that it may be by him returned to the county clerk, to be by. him forwarded to the Auditor, to be laid •before 'the State board,' that the State board may value and assess the same. It follows that the act of the local assessor in entering the $81,000 assessment .was wholly without authority, and inoperative. ... ...... The judgment Of the circuit court is therefore affirmed. Judgment affirmed. Mr. Justice Walker : I hold the property was liable to assessment. It was assessed by the assessor legally authorized to make assessments, and although the assessment should have been made by the equalization board, and not by the town assessor, that was but an irregularity. The property being liable to assessment to bear its just burthens of taxation, it is not equitable that it should escape all taxation. I therefore dissent from this opinion.